IN THE MISSOURI COURT OF APPEALS
                      WESTERN DISTRICT

 STATE OF MISSOURI,                                   )
                                                      )
                                     Respondent,      )
                                                            WD83487
 v.                                                   )
                                                      )
                                                            OPINION FILED:
                                                      )
                                                            June 15, 2021
 MIGUEL A. TORRES,                                    )
                                                      )
                                       Appellant.     )


                 Appeal from the Circuit Court of Livingston County, Missouri
                           The Honorable Ryan W. Horsman, Judge

                   Before Division Two: Mark D. Pfeiffer, Presiding Judge, and
                          Alok Ahuja and Karen King Mitchell, Judges

        Miguel Torres appeals, following a jury trial, his convictions of three counts of possession

of an unlawful item in a county jail, § 221.111,1 and one count of damage to jail property,

§ 221.353, for which he was sentenced as a persistent offender to concurrent terms of twenty years’

imprisonment for each possession count and five years’ imprisonment for the damage to jail

property. Torres raises three claims on appeal. First, he argues that the court erred in admitting

evidence of his prior convictions because the State violated Rule 25.032 by failing to timely



        1
         All statutory citations are to the Revised Statutes of Missouri (2016), as updated through the 2018
Supplement.
       2
         All rule references are to the Missouri Supreme Court Rules (2019), unless otherwise specified.
disclose the evidence. Second, he argues that his right to be free from double jeopardy was violated

by his convictions on Counts II and III because § 221.111 is ambiguous as to the allowable unit of

prosecution. And, third, he argues that the court erred in refusing his proposed instruction on an

entrapment defense. Finding no error, we affirm.

                                                    Background

        In September 2018, Torres was detained at the Daviess-DeKalb Regional Jail (DDRJ),

where Keven Jacques worked as a sergeant and assistant shift commander. On September 22,

2018, Torres advised Jacques that detainees were making weapons out of a missing food tray.

Torres suggested that Jacques not act on the information at that time to avoid the risk that the

weapons would be moved. Two days later, Jacques met with Torres again to follow up on the

prior report, and, at that time, Torres produced “a cardinal tool and two different weapons that

appeared to be made out of the tray that was missing.”3 Torres also advised Jacques of where the

weapons had been hidden. Torres indicated that the weapons had been created in E Hall (the

protective custody area) and were being passed to detainees in B tank through the cleaning cart

inside the mop bucket.

        The same day that Torres provided the weapons to Jacques, Lieutenant Jeremy Allen of

the DDRJ conducted a sweep of B tank, where Torres was housed, and discovered a little sharp

piece of metal hidden on the top of the doorframe near Torres’s bunk. A still image captured from

video surveillance showed Torres accessing the metal piece two weeks earlier on September 9,

2018.




        3
            The prosecutor described these items as a braided piece of string and two plastic knives.


                                                           2
       Jacques met with Torres again on September 28, 2018, and, at that time, Torres advised

that the detainees now had a plastic cereal bowl that they were using in an attempt to create another

weapon by microwaving and manipulating the plastic.

       On September 26, 2018, Torres met with Investigator James Baker of the DDRJ and

reported that “inmates in E hall were making weapons that were being transferred on the mop

bucket or cleaning cart tools under the bucket, and they were being taken to B tank to give to

another inmate to take revenge on a guard.” Following Torres’s reports, Baker began looking into

Torres’s claims by first reviewing video footage from E hall. After reviewing the video footage

of the areas Torres identified, Baker was unable to confirm Torres’s reports, so he went back to

where the weapons were found and started working backwards to discern the source of the

weapons.    He reviewed video footage depicting Torres from August 27, 2018, through

September 24, 2018.

       A video image from September 3, 2018, showed Torres sharpening the small metal blade

found above his doorframe and then brushing the floor of his cell to disseminate the shavings.

Another video clip from the same day showed Torres with a cord, stretching and twisting it with a

pencil. Video footage from September 12, 2018, showed Torres placing the same cord around

another inmate’s neck, demonstrating how it could be used. Two days later, another clip showed

Torres “pointing out toward the walkway where the guards traverse back and forth, and he’s

showing . . . cutting motions as how you would use that cord.” More footage from later that day

showed Torres shaving his arm with the small metal blade to test its sharpness.

       Video from September 19, 2018, showed Torres hiding a meal tray under his mattress, and

video from the following day depicted Torres with a meal tray that appeared to be missing a

portion. Another video from September 22, 2018, depicted Torres making a sawing motion, with




                                                 3
a partial meal tray sitting in the back of his cell. Video from later that morning showed Torres

hiding a homemade knife in the bed frame of the top bunk. On September 23, 2018, Torres was

again seen on video making a sawing motion in his cell, followed by him brushing off debris, and

holding a piece of a meal tray. Another clip from that day showed Torres sliding a piece of paper

in a gap near a shower stall to test if a knife would fit. And yet another clip from later that day

showed Torres holding the longer of the two knives. A final clip showed Torres placing the knives

in his sock, where he later removed the knives to provide them to Jacques.

        The State charged Torres with three counts of possession of an unlawful item in a county

jail based on the metal blade (Count I), the plastic knives (Count II), and the braided cord4

(Count III); one count of damage to jail property based on the destroyed meal tray (Count IV); and

one count of making a false report based on Torres’s representations to Baker about other inmates

fashioning weapons (Count V). At a pre-trial hearing on October 8, 2019, the State indicated that

it had not yet charged Torres as a persistent felony offender but suggested, “That likely will happen

the morning of trial as well.” Then, on October 21, 2019, three days before trial, the State filed an

amended information, charging Torres as a persistent felony offender. The following day, the

State filed a second amended information, deleting two of the four alleged prior offenses from the

persistent offender allegations. On the morning of trial, the court took up the State’s request to

file the second amended information and, at that time, defense counsel objected, arguing that there

had been a discovery violation resulting from the State’s late disclosure of the prior offenses

underlying the persistent offender allegations. In response, the State argued that it had just

received the certified copies of Torres’s prior convictions the day before after having “a lot of

trouble getting them,” but it had immediately disclosed them to defense counsel. The State then


        4
           The State characterized the cord as a garrote, which is “an implement . . . for strangulation.” GARROTE,
available at https://www.merriam-webster.com/dictionary/garrote (last accessed March 31, 2021).


                                                        4
offered the certified copies of Torres’s prior convictions into evidence, defense counsel objected

on the basis of a claimed discovery violation, and the court overruled defense counsel’s objections,

accepted the exhibits, and found Torres to be a persistent felony offender.

        Following the presentation of evidence, the jury found Torres guilty, as charged, in

Counts I-IV and not guilty of Count V. The court sentenced Torres, as a persistent offender, to

twenty years’ imprisonment for each of the possession counts and five years’ imprisonment for

the damage to jail property count, with all sentences to run concurrently. Torres appeals.

                                              Analysis

        Torres raises three claims on appeal. First, he argues that the court erred in admitting

evidence of his prior convictions because they should have been excluded as a result of the State’s

late disclosure in violation of Rule 25.03. Second, he argues that the court plainly erred in

accepting the jury’s verdicts for both Counts II (possession of the plastic knives) and III

(possession of the garrote) because he simultaneously possessed the items and separate convictions

constituted multiple punishments for the same crime in violation of his right to be free from double

jeopardy. And finally, Torres argues that the court erred in refusing his proffered instruction on

the entrapment defense to the charges in Counts II and III. Finding no error, we affirm.

   I.      Torres has failed to demonstrate either a discovery violation or resulting
           fundamental unfairness from admission of the certified copies of his prior
           convictions.

        In Point I, Torres argues that the State violated Rule 25.03 by failing to disclose State’s

Exhibits 100 and 101 (his certified prior convictions) until the day before trial. He concludes,

therefore, that the trial court erred in admitting the exhibits. We disagree.

        “In reviewing an alleged discovery violation, we must answer two questions: first, whether

the State’s failure to disclose the evidence [sooner] violated Rule 25.03, and second, if the State




                                                  5
violated Rule 25.03, then what [would have been] the appropriate sanction [for] the trial court [to]

impose[].” State v. Henderson, 410 S.W.3d 760, 764 (Mo. App. E.D. 2013). We review the court’s

ruling on the discovery question for an abuse of discretion. Id. “A trial court abuses its discretion

where admission of the evidence results in fundamental unfairness to the defendant.”                                 Id.

“Fundamental unfairness occurs when the State’s failure to disclose results in the defendant’s

‘genuine surprise,’ [which thereby] prevents meaningful efforts to consider and prepare a strategy

to address the evidence.” Id. (quoting State v. Thompson, 985 S.W.2d 779, 785 (Mo. banc 1999)).

         Rule 25.03(b)(7) requires the State, upon written request of defense counsel, to disclose

any documents “the State intends to introduce into evidence at the hearing or trial.” “The duty to

disclose includes not only information actually known to the prosecutor[] but also information that

she may learn through reasonable inquiry.” Henderson, 410 S.W.3d at 764. And, where the

information sought is in the possession or control of government personnel other than the

prosecutor, the State must “use diligence and make good faith efforts to make the material or

information available to defendant.” Rule 25.03(h). This obligation of diligence and good faith

is not limited to material in the possession of Missouri officials; it also applies to material in the

possession of officials from other states. State v. Zuroweste, 570 S.W.3d 51, 58 (Mo. banc 2019)

(citing Merriweather v. State, 294 S.W.3d 52, 56 (Mo. banc 2009)).5 And, when an alleged

discovery violation is brought to the court’s attention, the court may either order disclosure of

previously undisclosed material, grant a continuance, exclude the evidence, or enter any other

order it deems just under the circumstances. Rule 25.18(a).




          5
            Though Torres now argues that the State failed to use diligence or good faith to acquire the certified copies
sooner, that is not an argument he made below. Thus, the record is sparse as to the efforts undertaken by the State to
obtain the certified copies, other than the prosecutor’s statement that she had “a lot of trouble getting them.” But, for
the reasons identified herein, the State’s duty of disclosure did not arise until the State intended to use the documents
at a hearing or trial, and the State disclosed the documents within days of establishing that intent.


                                                           6
         Here, defense counsel filed a written request for discovery on December 20, 2018,

specifically seeking documents the State intended to introduce at a hearing or trial. The

documents at issue—State’s Exhibits 100 and 101—are certified copies of Torres’s prior

convictions from the state of Florida. But, because the State did not charge Torres as a persistent

offender until October 21, 2019, it is doubtful that the State intended to use the exhibits at a hearing

or trial until then, as the exhibits would have been irrelevant and likely inadmissible for any

purpose other than establishing Torres’s persistent offender status. Indeed, Torres has pointed to

nothing in the record evidencing an earlier intent to introduce the exhibits.6

         “While the Rules of criminal discovery in Missouri are liberal and provide wide latitude to

obtain many facts, statements, and reports prior to trial, the Rules are not absolute and do not allow

or provide for every facet of what may take place in a criminal trial.” State v. Luton, 795 S.W.2d

468, 477 (Mo. App. E.D. 1990). And both Rule 25.03(b)(7) and Torres’s verbatim discovery

request contain the express limitation on documents requested as those “the state intends to

introduce into evidence at the hearing or trial.” Where the State does not intend to introduce

something at a hearing or trial, that item is not subject to disclosure under Rule 25.03(b)(7). See

State v. Kilgore, 771 S.W.2d 57, 65-66 (Mo. banc 1989) (rejecting defendant’s claimed discovery

violation on the ground that the State was not required to disclose the name of a witness it did not

intend to call at trial); State v. Gilmore, 797 S.W.2d 802, 807 (Mo. App. W.D. 1990) (same).

         “Furthermore, the ‘prosecution has no obligation to disclose evidence of which the defense

is already aware and which the defense can acquire.’” State v. Spencer, 50 S.W.3d 869, 878 (Mo.



          6
            While the State advised Torres of its intent to file an amended information alleging persistent offender status
two weeks before trial, the record suggests that the State was waiting to do so until it had the exhibits to ensure the
allegations were warranted. The State initially alleged four prior convictions, but there were discrepancies in two of
the records received, so the State deleted the allegations related to those records and thereby negated any intent to
introduce those documents at a hearing or trial. It stands to reason that, if the two remaining records had failed to
reflect the convictions the State alleged, the State would not have used those records either.


                                                            7
App. E.D. 2001) (quoting State v. Brooks, 960 S.W.2d 479, 494 (Mo. banc 1997)). Here, the

State’s obligation to disclose did not arise until it intended to introduce the exhibits into evidence

at a hearing or trial, and that time arose when the State filed the amended information containing

the persistent offender allegations. Because the prosecutor represented to the court that she had

disclosed the exhibits the same day she received them and one day after filing the amended

information with the persistent offender allegations, and Torres does not challenge that

representation, Torres has not established a discovery violation.

       But, even if there were a discovery violation—a holding we do not make—the untimely

disclosure of matters in discovery “does not necessarily require their exclusion from evidence.”

State v. Matheson, 919 S.W.2d 553, 559 (Mo. App. W.D. 1996). Because “[t]he purpose of

discovery is to provide the defendant with an appropriate opportunity to avoid surprise and to

prepare for trial in advance,” Henderson, 410 S.W.3d at 764 (quoting State v. Rippee, 118 S.W.3d

682, 684 (Mo. App. S.D. 2003)), “[t]he court may permit the[] admission [of late disclosed

evidence] if the defendant was already aware of the information or otherwise was not surprised by

it.” Matheson, 919 S.W.2d at 559.

       Torres cannot claim surprise, as the prosecutor advised Torres at a pre-trial hearing two

weeks before trial that she would probably be filing an amended information, charging him as a

persistent felony offender—a fact defense counsel readily acknowledged. And “[t]he defendant is

deemed aware of his own prior convictions.” Spencer, 50 S.W.3d at 878.

       Furthermore, though it was the day before trial, the State’s uncontested representation is

that it disclosed the certified copies to defense counsel the same day it received them from Florida,

thus giving Torres time to review them to ensure accuracy before they were introduced into




                                                  8
evidence.7 “Disclosure of evidence shortly before trial does not result in fundamental unfairness

as long as the defense is given adequate opportunity to review such evidence before its

introduction.” State v. Neverls, 702 S.W.2d 901, 903 (Mo. App. E.D. 1985); see also Zuroweste,

570 S.W.3d at 61 (“If a criminal defendant claims a late discovery disclosure prevented her from

adequately investigating and preparing for trial, the appropriate remedy is a continuance, not

exclusion of the evidence, unless the complaining party establishes prejudice from the delay.”).

And Torres never requested a continuance, suggesting that the “roughly 18 hours’ notice before

the trial” that he had was sufficient time for review, despite his claims to the contrary.

          Even if the notice he had were insufficient, Torres has since had abundant opportunity to

review and identify any flaws in the exhibits and explain what he would have done differently if

the State had disclosed the documents earlier. But Torres has not identified any potential changes

he would have made in response to the exhibits, and that failure belies his claim of fundamental

unfairness resulting from admission of the exhibits. See State v. Boss, 577 S.W.3d 509, 516 n.11

(Mo. App. W.D. 2019); State v. Clark, 486 S.W.3d 479, 487 (Mo. App. W.D. 2016) (both holding

that, where defendants failed to identify how a late disclosure affected their trial preparation, they

could not demonstrate fundamental unfairness).

          In sum, Torres has failed to establish either a discovery violation or resulting fundamental

unfairness from the admission of State’s Exhibits 100 and 101. Therefore, Point I is denied.

    II.       Convictions for both Counts II and III did not violate Torres’s right to be free
              from double jeopardy.

          In Point II, Torres argues that allowing his convictions on both Counts II and III to stand

violates his right to be free from double jeopardy insofar as they constitute multiple punishments


          Indeed, this was sufficient time for the State to do the same, given the State’s decision to remove two alleged
          7

priors from the amended information after reviewing the certified copies sent from Florida and determining they
contained discrepancies.


                                                           9
for the same criminal act (possessing an unlawful item in a county jail), and the underlying statute,

§ 221.111, is ambiguous as to the allowable unit of prosecution. We disagree.

          Torres acknowledges that he failed to raise this claim below and requests plain error

review. “Under plain error review, the defendant must prove the error so substantially affected his

rights that ‘manifest injustice or miscarriage of justice has resulted therefrom.’” State v. Liberty,

370 S.W.3d 537, 546 (Mo. banc 2012) (quoting State v. Couts, 133 S.W.3d 52, 54 (Mo. banc

2004)).

          The Double Jeopardy Clause of the Fifth Amendment bars “any person [from] be[ing]

subject for the same offence to be twice put in jeopardy of life or limb.” U.S. Const. amend. V.

And this provision is applicable to the states through the Fourteenth Amendment. State v. Kamaka,

277 S.W.3d 807, 810 (Mo. App. W.D. 2009). “The Double Jeopardy Clause ‘contains two distinct

protections for criminal defendants: (a) protection from successive prosecutions for the same

offense after either an acquittal or a conviction and (b) protection from multiple punishments for

the same offense.’” Id. at 810-11 (quoting State v. Flenoy, 968 S.W.2d 141, 143 (Mo. banc 1998)).

          “[W]hen a defendant’s conduct is continuous, involves more than one item or involves

more than one victim, [we] focus[] on the conduct the legislature intended to proscribe under the

statute.” Liberty, 370 S.W.3d at 546. “To determine whether the legislature intended multiple

punishments, a court looks first to the ‘unit of prosecution’ allowed by the statutes under which

the defendant was charged.” Id. at 547 (quoting State v. Sanchez, 186 S.W.3d 260, 267 (Mo. banc

2006)). “However, ‘if the defendant has in law and in fact committed separate crimes,’ multiple

convictions are permissible.” Kamaka, 277 S.W.3d at 811 (quoting Flenoy, 968 S.W.2d at 143).

“Therefore, if each charge is founded on different conduct ‘or a separate mens rea is newly formed,




                                                 10
the conduct gives rise to an additional crime.’” Id. (quoting State v. Tyler, 196 S.W.3d 638, 641

(Mo. App. W.D. 2006)).

           Here, we need not determine the allowable unit of prosecution under § 221.111.1 because

Torres, in both law and fact, committed separate crimes. Though both Counts II and III charged

Torres with possession of an unlawful item in a county jail, the charges involved separate types of

items possessed. Count II was based on Torres’s possession of the two plastic knives, and

Count III was based on his possession of the garrote (or braided cord). Both Counts identified a

charged time period of August 30, 2018, through September 24, 2018. And the evidence reflected

that Torres was in possession of each of the items multiple times throughout the charged period,

plainly evidencing a newly formed mens rea each time. Thus, Torres, in both law and fact,

committed separate crimes, and his prosecution for each did not violate his right to be free from

double jeopardy. See Liberty, 370 S.W.3d at 551-52 (suggesting that convictions of different types

of prohibited items would not violate double jeopardy).8

           Point II is denied.

    III.       Torres was not entitled to an instruction on the entrapment defense for Counts II
               and III.

           In his final point on appeal, Torres argues that the trial court erred in refusing his instruction

on the entrapment defense as to Counts II and III. Because entrapment was not an available

defense to the charges in Counts II and III, we affirm the trial court’s ruling.


           8
            Though we do not reach the merits of Torres’s argument regarding the use of the word “any” in
§ 221.111.1(4), it is worth noting that “[t]he word any is not an unyielding term, but one which readily yields to the
legislative intent as reflected by the context of the act. And when the context so indicates, the word may be construed
to mean one or more, several, some or an indefinite number.” State ex inf. Gentry v. Long-Bell Lumber Co., 12 S.W.2d
64, 80 (Mo. banc 1928) (emphasis added) (internal quotations omitted). Thus, where legislative intent as to the
meaning of the word “any” cannot be discerned—as in Liberty—it is ambiguous. Where, however, legislative intent
as to the meaning of “any” can be discerned, that intent will prevail. See, e.g., State v. Angle, 146 S.W.3d 4, 12 (Mo.
App. W.D. 2004) (holding that former § 195.420 (now § 579.110) prohibiting the possession of “any” listed chemical
precursors for methamphetamine allowed separate charges for each such chemical possessed as evidenced by the
statute’s subsequent reference to “that chemical”).


                                                         11
       We review “a court’s refusal to give a proffered instruction . . . de novo, meaning this

[c]ourt evaluates whether the instruction was supported by the evidence and the law.” State v.

Welch, 600 S.W.3d 796, 806 (Mo. App. E.D. 2020).

       Section 562.066.1 allows a defendant to raise, as a defense, that he was entrapped, meaning

that

       a law enforcement officer or a person acting in cooperation with such an officer,
       for the purpose of obtaining evidence of the commission of an offense, solicits,
       encourages or otherwise induces another person to engage in conduct when he . . .
       was not ready and willing to engage in such conduct.

§ 562.066.2. If entrapment exists, “[t]he commission of acts which would otherwise constitute an

offense is not criminal.” § 562.066.1.

       The entrapment defense, however, “is not available as to any crime which involves causing

physical injury to or placing in danger of physical injury a person other than the person perpetrating

the entrapment.” § 562.066.3. The limitation on the defense “is not confined to a crime involving

conduct causing or threatening bodily injury or an offense in which such conduct is an element.”

State v. Fletcher, 792 S.W.2d 395, 397 (Mo. App. S.D. 1990) (emphasis in original) (internal

quotations omitted). “Nor is it limited to conduct causing or threatening bodily injury.” Id.

Rather, it “includes a ‘crime which involves . . . placing in danger of physical injury a person other

than the person perpetrating the entrapment.” Id. (quoting § 562.066) (emphasis in original).

       In Fletcher, the court examined whether the entrapment defense was available for a charge

of driving while intoxicated. Id. at 397-98. The court looked at the history of the entrapment

defense in Missouri, noting that § 562.066 was modeled after the Model Penal Code but with

significant language changes. Id. at 397. Specifically, the Model Penal Code version precluded

the defense’s availability for crimes “involving conduct causing or threatening bodily injury”;

whereas, § 562.066 is far broader in its limitation, precluding the defense for crimes that involve



                                                 12
“placing [persons] in danger of physical injury.” Id. at 397-98. The court then stated, “This court

would be oblivious to reality if it does not hold that driving while intoxicated on a state highway

does place the public in danger of physical injury.” Id. at 398.

       Here, the plain language of § 221.111.1(4) shows that the purpose of prohibiting possession

of any of the identified items is to prevent “endanger[ing] the safety or security of the institution

or . . . the life or limb of any prisoner or employee thereof.” Therefore, § 221.111.1(4) is plainly

a “crime which involves . . . placing in danger of physical injury” any person present in the county

jail or correctional center. § 562.066.3. As such, entrapment is not an available defense.

Therefore, the trial court did not err in refusing Torres’s proffered instruction.

       Point III is denied.

                                             Conclusion

       The trial court did not err, plainly or otherwise. Its judgment is affirmed.




                                               Karen King Mitchell, Judge

Mark D. Pfeiffer, Presiding Judge, and Alok Ahuja, Judge, concur.




                                                  13